DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scarpaci et al (US 2019/0046714).
	Comparison of Scarpaci’s arrangement for the claimed tube detection system is shown in the figures copied herein. Scarpaci’s fig. 9-3 is compared to applicant’s fig. 4 (rotated). As is clear, the apparatus looks identical.
	The substance of claim 1 and 19 appear to be the same except for added verbiage in claim 1. The term “patient tube” and “dialysis tube” only indicate functional language for a tube. Scarpaci teaches the set up with structural details claimed as seen in the annotated figure.

    PNG
    media_image1.png
    506
    728
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    516
    587
    media_image2.png
    Greyscale

	Scarpaci teaches a controller/processor and the function performed by the controller are the same – detect if the tube for its presence, and whether it is dry or wet, and the finding is transmitted as claimed. It corrects for the ambient light issues – [0240]. Details in pages 19-21, particularly, page 21. These include the physical location of the emitters, etc., as in claims 16 and 18, and software algorithm. Processor/controller – [0400].
	Claims 2, 3, 7-13,  recite function or operation – not patentable in apparatus claims. Ambient light effects are addressed as in claim 20 in the pages cited above. The rest of claim 20 is only operational. Subtraction of back-ground (ambient effects) with derivatives is known in the art, and the Scarpaci apparatus is capable of these, because Scarpaci teaches addressing ambient light issues in [0240] and elsewhere.
	Claim 17: the characterization of the LEDs as claimed is silent in Scarpaci, but the examiner understands that the LED selection for the apparatus for its proper functioning is the same, and therefore, obvious. Nonetheless, if applicant can show that their invention in claim 17 is unique and not contemplated by Scarpaci or other references, with evidence, would help advance the prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777